     Case 2:19-cv-00023-BMM-KLD Document 113 Filed 04/09/21 Page 1 of 2



                  IN THE UNITED STATES DISTRICT COURT
                          DISTRICT OF MONTANA
                             BUTTE DIVISION


BRANDON L. MOE, individually and                Case No. 2:19-CV-00023 BMM-KLD
on behalf of all individuals of the class
similarly situated,                                       ORDER

             Plaintiffs,

      vs.

GEICO INDEMNITY CO.,
GOVERNMENT EMPLOYEES
INSURANCE COMPANY, and JOHN
DOES II -XX,

             Defendants.



      On April 2, 2021, the Court and the parties had an informal discovery status

conference to discuss issues related to class discovery. Based on that discussion,

      IT IS HEREBY ORDERED that briefing on class certification and class-

related discovery is stayed until the determination of Defendants’ Motion for

Summary Judgment (Doc. 86) and Plaintiff’s Motion for Partial Summary

Judgment (Doc. 91). The Court has considered whether the one way intervention

rule bars consideration of these motions, and does not believe that it bars such

consideration. See e.g. Khasin v. Hershey Co., 2014 U.S. Dist. LEXIS 62070, * 6-

7 (N.D. Cal. May 5, 2014) (defendant can waive protections of one way


                                            1
     Case 2:19-cv-00023-BMM-KLD Document 113 Filed 04/09/21 Page 2 of 2



intervention rule by moving for summary judgment prior to class certification) and

Diva Limousine, Ltd. v. Uber Techs., Inc, 392 F.Supp.3d 1074, 1095 (N.D. Cal

2019) (rule applies to motions for rulings on merits of case).

             DATED this 9th day of April, 2021.



                                       ________________________________
                                       Kathleen L. DeSoto
                                       United States Magistrate Judge




                                          2
